Citation Nr: 1510121	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected status post arthroscopic meniscectomy and joint debridement with degenerative arthritic changes of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision rendered by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the above-noted claim.

In December 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 10 percent for service-connected right knee disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected status post surgical arthroscopic meniscectomy and joint debridement with degenerative arthritic changes, is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, recurrent subluxation or lateral instability, malunion of the tibia and fibula, or dislocation.

2.  Removal of left semilunar cartilage has been adequately demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected status post surgical arthroscopic meniscectomy and joint debridement with degenerative arthritic changes of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2014).

2.  The criteria for a separate 10 percent rating for removal of left semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Evaluations/Increased Ratings

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected status post surgical arthroscopic meniscectomy and joint debridement with degenerative arthritic changes.  

In February 2008, the RO granted service connection for a left knee disability, evaluated as 10 percent disabling, with an effective date for service connection of January 12, 2008.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).   

In September 2009, the Veteran filed a claim for an increased rating.  In November 2009, the RO determined that a rating in excess of 10 percent was not warranted.  

In August 2010, the RO granted a temporary total evaluation for the left knee for the period from October 9, 2009 to November 31, 2009, with a 10 percent rating thereafter.  See 38 C.F.R § 4.30 (2014).

In October 2011, the RO determined that a rating in excess of 10 percent was not warranted.  

The Board notes that medical records were received prior to the expiration of the appellate period for the RO's November 2009 determination, and that they contained new and material evidence pertaining to the increased rating claim.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In such cases, it is not enough merely to determine that a notice of disagreement was not received.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  A claim becomes final and subject to a motion to reopen only after the period for appeal has run and any interim submissions before finality must be considered as part of the original claim.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  Given the foregoing, the November 2009 rating action is the proper rating action on appeal, with respect to the claim for an increased rating for the left knee.  See 38 C.F.R. § 3.156(b); Bond.  In addition, inasmuch as a 100 percent (temporary total) rating is in effect for the period from October 9, 2009 to November 31, 2009, the claim is moot during this time period, and need not be discussed, except as noted below.  

Although additional evidence has been received since the most recent supplemental statement of the case, dated in December 2013, at his December 2014 videoconference hearing, it was indicated that RO consideration of this evidence was waived.  38 C.F.R. § 20.1304 (2014).  It was further agreed that the record would be held open 30 days in order for additional evidence to be submitted.  Therefore, the Board may properly consider such evidence, and a remand for RO consideration is not required.  Id.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in April 2005, he underwent a left knee arthroscopy after a six-month history of pain, effusion, clicking, and popping, without any specific mechanism of injury.  He was noted to have Grade 2 lateral tibial plateau fissuring, a complex bi-laminar parrot-beak tear of the junction of the body and posterior horn of the medial meniscus, Grade 1 medial tibial plateau chondromalacia, and Grade 2 medial femoral condyle chondromalacia.  He continued to complain of symptoms, and in May 2006, he underwent another left knee arthroscopy.  The postoperative diagnosis was Grade II chondromalacia, medial femoral condyle, with no evidence of recurrent meniscus tear.  Thereafter, he received a number of treatments for left knee symptoms, with notations of a history of acute meniscal tear, medial joint pain, internal derangement of the medial meniscus posterior horn, and chondromalacia.  An August 2007 report of medical history showed that the Veteran reported that he continued to have left knee symptoms, with a notation of type 2-3 chondromalacia left patella, status post two scopes, and that the orthopedic department stated that no more can be done with this problem.  A September 2007 VA pre-discharge examination report noted that the left knee collateral and cruciate ligaments were intact.  An X-ray of the left knee was normal.  The left knee had extension to 0 degrees, and flexion to 125 degrees.  The relevant diagnosis was moderate to moderately severe chondromalacia left knee status post arthroscopic surgery x 2 with medial meniscectomy and a moderate degree of functional impairment.  

A statement from T.S., received in about April 2011, shows that she states that the Veteran has complained of left knee pain since his service, that his left knee gives out, and that he cannot stand for more than two hours.  

A statement from S.M., received in May 2011, shows that the author asserts that the Veteran has a significant impairment of his left leg, and that he can no longer do leg exercises.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the left knee.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: the Veteran's left knee had extension to 0 degrees, and flexion to 130 degrees (September 2009); extension to 0 degrees, and flexion to 120 degrees (May 2011 VA examination report); extension to 0 degrees, and flexion to at least 140 degrees (February 2013 VA examination report); extension to 0 degrees, and flexion to 130 degrees/140 degrees (two December 2014 reports).  There are also several findings that the left knee had a full range of motion (FROM), or a normal range of motion.  See reports, dated in January, July, August, September, and October of 2009.  The Board notes that consideration of the ranges of motion shown in the September 2007 VA pre-discharge examination report, although dated prior to the date of service connection, would not lead to an increased rating.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met, and that an increase under either of these codes is not warranted.

In addition, the evidence does not show that the Veteran's left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, or a malunion of the tibia and fibula.  In this regard, the Veteran's left knee has repeatedly been shown not to have any instability.  See e.g., reports, dated in January, August and September of 2009; December 2014; May 2011 VA examination report.  A July 2009 VA MRI (magnetic resonance imaging) study notes that the lateral meniscus cruciate ligaments extensor mechanism, the collateral ligament complexes, and the articular cartilage, were intact.  The February 2013 VA examination report shows that left knee stability was normal in all tested planes.  However, there is clearly evidence of recurrent meniscus tearing, which the Board finds to be consistent with dislocated semilunar cartilage and a separate 10 percent rating under Diagnostic Code 5259.  See e.g., May 2011 and February 2013 VA examination reports.  Accordingly, the Board finds that although the criteria for a rating in excess of 10 percent have not been met under DC's 5256, 5257, 5258, giving the benefit of the doubt, the Board does find that a separate rating under Diagnostic Code 5259 is warranted throughout the entire time frame on appeal.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  

Furthermore, the Board has considered the following evidence: the Veteran has been shown to have normal X-rays.  See medical reports, dated in July 2009, May 2011, and December 2014.  However, the February 2013 VA examination report indicates that X-rays revealed degenerative arthritis, and thus, the Board finds that the current 10 percent rating continues to be warranted for left knee arthritis with pain.  

Service treatment records associated with Naval Reserve duty include a November 2008 service treatment record (Form 2807-1) which shows that the Veteran reported a history of knee arthritis, but that he had no current medical problem, and that he could run two miles "with no problem."  A March 2009 service examination report shows that his lower extremities were clinically evaluated as normal.  

The Veteran was noted to have 4/5 strength in July 2009, and 5/5 strength in August and September of 2009.  TriCare reports, dated in 2009, show that he was noted not to have any weakness, and not to have atrophy.    

A July 2009 MRI study notes that surgical changes are present that are compatible with history of previous arthroscopic surgery, with findings could represent a small tear in the posterior horn medial meniscus versus postsurgical changes, and that the lateral meniscus cruciate ligaments extensor mechanism and collateral ligament complexes, and articular cartilage, are intact.  

A September 2009 report notes that an X-ray showed medial compartment narrowing with a marginal osteophyte on the tibia.

In October 2009, the Veteran underwent a left knee arthroscopy.  The postoperative diagnoses were left knee grade 1-2 chondromalacia medial femoral condyle and medial tibial plateau, Grade 1-2 chondromalacia lateral femoral condyle and lateral tibial plateau, and very small recurrent left knee lateral meniscus tear (a temporary total (100 percent) evaluation is in effect based on this surgery, from October 9, 2009 to November 31, 2009).

An October 2010 Medical Screening Questionnaire, associated with Naval Reserve service, shows that the Veteran indicated that "no" to the question, "Do you have any musculoskeletal condition that limits intense exercise?"

A May 2011 VA examination report shows that the Veteran complained that his left knee had symptoms that included giving way, instability, pain, stiffness, weakness, incoordination, daily or more episodes of locking, and severe daily flare-ups lasting hours.  His symptoms were aggravated by walking and standing.  The Veteran complained that his knees hurt when he stands, and that he had problems getting dressed, doing chores, and shopping, "otherwise no problems in performing daily activities."  He could stand as much as one hour, and walk about 1/4-mile.  On examination, gait was normal.  There was no instability, patellar or meniscus abnormality, locking, dislocation, or evidence of a tear.  There was crepitus and guarding of movement.  There was objective evidence of pain on motion, but not following any repetitive motion.  There was no ankyloses.  The left knee was noted to have no effects on traveling, feeding, bathing, toileting, grooming and driving, mild effects on chores, shopping, recreation, and dressing, and moderate effects on exercise.  It was noted to prevent participation in sports.  There were no additional limitations after three repetitions of range of motion.  

A February 2013 VA examination report shows the following: the Veteran complained of left knee pain.  He denied swelling or locking sensations.  He complained of giving way, and that running and standing aggravate his pain.  He stated that prolonged periods of walking or standing increased his pain, which lasted through the next day.  On examination, there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation in the range of motion following repetitive use testing.  There was no functional loss or functional impairment of the knee and lower leg.  Strength was 5/5 on extension and flexion.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was a history of a meniscal condition, i.e., a meniscal tear, treated with a meniscectomy, with residual pain.  There was a history of three meniscal surgeries.  The Veteran was able to squat and stand without difficulty; there was popping on squatting.  X-rays indicated degenerative arthritis.  The Veteran's ability to work was not impacted.  The diagnosis was status post surgical arthroscopic meniscectomy and joint debridement with degenerative arthritic changes, left knee.  

In December 2014, reports from the University of New Mexico (UNM) show that the Veteran underwent a left knee arthroscopy with left lateral meniscectomy and with lysis of adhesions without manipulation.  The report notes that although the Veteran was concerned about a ligamentous injury, his MRI and physical examination were considered to be normal.  There was no new tearing, and the remaining meniscus was well-contoured and stable to probing.  The postoperative diagnoses were left knee arthrofibrosis, and lateral meniscus tear.  

Given the foregoing, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion in the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  A separate rating for limitation of knee motion is therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

The Board has considered whether an additional separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, as previously discussed, the medical evidence does not support instability of the left knee beyond that contemplated by the recurring meniscal tear.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2014), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that inter alia cover an area or areas exceeding 144 square inches (929 sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2014), a 10 percent evaluation is warranted for superficial scars that are painful on examination, or superficial and unstable.  In this case, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for a surgical knee scar.  Specifically, the February 2013 VA examination report shows that the Veteran's knee scars were noted to be less than 39 square inches, and to be well-healed, without breakdown or tenderness.  The December 2014 reports from UNM note that his scars were well-healed, and that they were without any signs of complication.  Given the foregoing, the Board finds that the Veteran is not shown to have compensable manifestations of a knee scar under 38 C.F.R. § 4.118, and that the assignment of a separate 10 percent evaluation for scarring of the left knee is also not warranted.

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  He reports decreased function due to such symptoms as pain, and atrophy, and argues that his history of multiple left knee surgeries is itself evidence of increased disability.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  With the exception of his meniscal tear, the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability and other service-connected disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability or other service-connected disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any post-service hospitalization, other than two surgeries, as discussed (in 2009 and 2014); he has been awarded a temporary total evaluation for one of those surgeries.  The May 2011 VA examination report shows that the Veteran has reported that he worked full-time for the past two years, with less than one week lost from his work due to his symptoms in the last 12 months.  The February 2013 VA examination report shows that the Veteran reported that he worked full-time as a security specialist, and that the examiner concluded that the Veteran's ability to work was not impacted by his left knee symptoms.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Hart, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  The February 2013 VA examination report shows that the Veteran reported that he worked full-time as a security specialist, and that the examiner concluded that the Veteran's ability to work was not impacted.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2009, June 2010, and May and August of 2011, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  To the extent that the Veteran underwent left knee surgery in December 2014, given the aforementioned findings, to include findings as to the range of motion, and stability, the Board has determined that a material change in disability is not shown, and that another examination is therefore not warranted.  See generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In December 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

A rating in excess of 10 percent for service-connected status post arthroscopic meniscectomy and joint debridement with degenerative arthritic changes of the left knee, is denied.

A separate 10 percent rating for removal of left semilunar cartilage, is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


